 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 8

 9   NOEMI DEL RIO, an individual,               Case No. 2:18-CV-01063-GW-SK
10                       Plaintiff,
                                                 STIPULATED PROTECTIVE
11                 vs.                           ORDER
12
     VIRGIN AMERICA, INC.; a Delaware
                                                 Before Hon. Magistrate Judge Steve
13   Corporation;
                                                 Kim
     VIRGIN PRODUCED, LLC; Delaware
14
     Limited Liability Company;
                                                 Complaint Filed: Feb. 7, 2018
15   VIRGIN PRODUCED 2.0, LLC; a
     Delaware Limited Liability Company;
16
     and ALASKA AIRLINES, INC., an
17   Alaskan corporation.
18
                              Defendants.
19

20

21         Having considered the parties’ pleadings on file to date, and the parties’
22   jointly submitted Stipulated Protective Order to govern the handling of information
23   and materials produced in the course of discovery, or filed with the Court in this
24   action, the Court determines as follows:
25

26

27

28

                                            1
 1   1. INTRODUCTION
 2         1.1 PURPOSES AND LIMITATIONS. Discovery in this action is likely to
 3   involve production of confidential, proprietary, or private information for which
 4   special protection from public disclosure and from use for any purpose other than
 5   prosecuting this litigation may be warranted. Accordingly, the parties hereby
 6   stipulate to and petition the Court to enter the following Stipulated Protective Order.
 7   The parties acknowledge that this Order does not confer blanket protections on all
 8   disclosures or responses to discovery and that the protection it affords from public
 9   disclosure and use extends only to the limited information or items that are entitled
10   to confidential treatment under the applicable legal principles. The parties further
11   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
12   Order does not entitle them to file confidential information under seal; Civil Local
13   Rule 79-5 sets forth the procedures that must be followed and the standards that will
14   be applied when a party seeks permission from the Court to file material under seal.
15         1.2 GOOD CAUSE STATEMENT. Plaintiff in this action asserts claims for
16   copyright infringement, equitable accounting, and breach of implied contract. The
17   information disclosed in discovery may include confidential, proprietary, or
18   otherwise sensitive business and financial information, including but not limited to
19   confidential agreements, internal business strategy, and sales and flight information,
20   or other information that is generally unavailable to the public and which may be
21   protected from disclosure under state or federal statutes, court rules, case decisions,
22   or common law.
23         Accordingly, to expedite the flow of information, to facilitate the prompt
24   resolution of disputes over confidentiality of discovery materials, to adequately
25   protect information the parties are entitled to keep confidential, to ensure that the
26   parties are permitted reasonable necessary uses of such material in preparation for
27   and in the conduct of trial, to address their handling at the end of the litigation, and
28   serve the ends of justice, a protective order for such information is justified in this

                                             2
 1   matter. It is the intent of the parties that information will not be designated as
 2   “Confidential” for tactical reasons and that nothing be so designated without a good
 3   faith belief that it has been maintained in a confidential, non-public manner, and
 4   there is good cause why it should not be part of the public record of this case.
 5   2. DEFINITIONS
 6         2.1 Action: Noemi Del Rio v. Virgin America Inc. et al, et al., Case No. 2:18-
 7   cv-01063-GW-SK.
 8         2.2 Challenging Party: a Party or Non-Party that challenges the designation
 9   of information or items under this Order.
10         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13   the Good Cause Statement.
14         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
15   support staff).
16         2.5 Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL.”
19         2.6 Disclosure or Discovery Material: all items or information, regardless of
20   the medium or manner in which it is generated, stored, or maintained (including,
21   among other things, testimony, transcripts, and tangible things), that are produced
22   or generated in disclosures or responses to discovery in this matter.
23         2.7 Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
25   an expert witness or as a consultant in this Action.
26         2.8 House Counsel: attorneys who are employees of a party to this Action.
27   House Counsel does not include Outside Counsel of Record or any other outside
28   counsel.

                                             3
 1         2.9 Non-Party: any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.
 3         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 4   to this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm
 6   which has appeared on behalf of that party, and includes support staff.
 7         2.11 Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12         2.13 Professional Vendors: persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16         2.14 Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
19   from a Producing Party.
20   3. SCOPE
21         The protections conferred by this Stipulation and Order cover not only
22   Protected Material (as defined above), but also (1) any information copied or
23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
24   compilations of Protected Material; and (3) any testimony, conversations, or
25   presentations by Parties or their Counsel that might reveal Protected Material.
26         Any use of Protected Material at trial shall be governed by the orders of the
27   trial judge. This Order does not govern the use of Protected Material at trial.
28   4. DURATION

                                            4
 1         Even after final disposition of this litigation, the confidentiality obligations
 2   imposed by this Order shall remain in effect until a Designating Party agrees
 3   otherwise in writing or a court order otherwise directs. Final disposition shall be
 4   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 5   with or without prejudice; and (2) final judgment herein after the completion and
 6   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 7   including the time limits for filing any motions or applications for extension of time
 8   pursuant to applicable law.
 9   5. DESIGNATING PROTECTED MATERIAL
10         5.1 Exercise of Restraint and Care in Designating Material for Protection.
11   Each Party or Non-Party that designates information or items for protection under
12   this Order must take care to limit any such designation to specific material that
13   qualifies under this Order. The Designating Party must designate for protection only
14   those parts of material, documents, items, or oral or written communications that
15   qualify so that other portions of the material, documents, items, or communications
16   for which protection is not warranted are not swept unjustifiably within the ambit of
17   this Order.
18         Mass, indiscriminate, or routinized designations are prohibited. Designations
19   that are shown to be clearly unjustified or that have been made for an improper
20   purpose (e.g., to unnecessarily encumber the case development process or to impose
21   unnecessary expenses and burdens on other parties) may expose the Designating
22   Party to sanctions.
23         If it comes to a Designating Party’s attention that information or items that it
24   designated for protection do not qualify for protection, that Designating Party must
25   promptly notify all other Parties that it is withdrawing the inapplicable designation.
26         5.2 Manner and Timing of Designations. Except as otherwise provided in this
27   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
28   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

                                            5
 1   under this Order must be clearly so designated before the material is disclosed or
 2   produced.
 3          Designation in conformity with this Order requires:
 4          (a) for information in documentary form (e.g., paper or electronic documents,
 5   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 6   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
 7   (hereinafter “CONFIDENTIAL legend”) to each page that contains protected
 8   material. A Party or Non-Party that makes original documents available for
 9   inspection need not designate them for protection until after the inspecting Party has
10   indicated which documents it would like copied and produced. During the
11   inspection and before the designation, all of the material made available for
12   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
13   identified the documents it wants copied and produced, the Producing Party must
14   determine which documents, or portions thereof, qualify for protection under this
15   Order. Then, before producing the specified documents, the Producing Party must
16   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
17          (b) for testimony given in depositions that the Designating Party identify the
18   Disclosure or Discovery Material on the record, within fourteen (14) days of receipt
19   of the transcript.
20          (c) for information produced in some form other than the documentary form
21   specified in Paragraph 5.2(a) and for any other tangible items, that the Producing
22   Party affix in a prominent place on the exterior of the container or containers in
23   which the information is stored the legend “CONFIDENTIAL.” Native electronic
24   files, including Excel spreadsheets, that cannot be designated as set forth in
25   Paragraph 5.2(a) shall be designated by informing the Receiving Party of the
26   designation in writing, and/or by designating the file as “CONFIDENTIAL” in the
27   file name, load file or other similar database, table or chart accompanying said
28   production.

                                             6
 1         (d) the Producing Party may designate documents obtained from a Non-Party
 2   as “CONFIDENTIAL” by so indicating in a cover letter that accompanies the
 3   production of Non-Party documents.
 4         5.3 Inadvertent Failures to Designate. If corrected, an inadvertent failure to
 5   designate qualified information or items does not, standing alone, waive the
 6   Designating Party’s right to secure protection under this Order for such material.
 7   Upon correction of a designation, the Receiving Party must make reasonable efforts
 8   to assure that the material is treated in accordance with the provisions of this Order.
 9   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
10         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
11   designation of confidentiality at any time that is consistent with the Court’s
12   Scheduling Order.
13         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
14   resolution process under Local Rule 37.1 et seq.
15         6.3 The burden of persuasion in any such challenge proceeding shall be on
16   the Designating Party. Frivolous challenges, and those made for an improper
17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
18   parties) may expose the Challenging Party to sanctions. Unless the Designating
19   Party has waived or withdrawn the confidentiality designation, all parties shall
20   continue to afford the material in question the level of protection to which it is
21   entitled under the Producing Party’s designation until the Court rules on the
22   challenge.
23   7. ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1 Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28

                                            7
 1   conditions described in this Order. When the Action has been terminated, a
 2   Receiving Party must comply with the provisions of section 13 below (FINAL
 3   DISPOSITION). Protected Material must be stored and maintained by a Receiving
 4   Party at a location and in a secure manner that ensures that access is limited to the
 5   persons authorized under this Order.
 6         7.2 Disclosure of “CONFIDENTIAL” Information or Items.
 7         Unless otherwise ordered by the Court or permitted in writing by the
 8   Designating Party, a Receiving Party may disclose any information or item
 9   designated “CONFIDENTIAL” only to:
10         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
11   employees of said Outside Counsel of Record to whom it is reasonably necessary to
12   disclose the information for this Action;
13         (b) the officers, directors, and employees (including House Counsel) of the
14   Receiving Party to whom disclosure is reasonably necessary for this Action;
15         (c) Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (d) the Court and its personnel;
19         (e) court reporters and their staff;
20         (f) professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (g) the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25         (h) during their depositions, witnesses, and attorneys for witnesses, in the
26   Action to whom disclosure is reasonably necessary provided they
27   will not be permitted to keep any confidential information unless they sign the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                              8
 1   agreed by the Designating Party or ordered by the Court. Pages of transcribed
 2   deposition testimony or exhibits to depositions that reveal Protected Material may
 3   be separately bound by the court reporter and may not be disclosed to anyone
 4   except as permitted under this Stipulated Protective Order; and
 5         (i) any mediator or settlement officer, and their supporting personnel,
 6   mutually agreed upon by any of the parties engaged in settlement discussions.
 7   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 8   OTHER LITIGATION
 9         If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12         (a) promptly notify in writing the Designating Party. Such notification shall
13   include a copy of the subpoena or court order;
14         (b) promptly notify in writing the party who caused the subpoena or order to
15   issue in the other litigation that some or all of the material covered by the subpoena
16   or order is subject to this Protective Order. Such notification shall include a copy of
17   this Stipulated Protective Order; and
18         (c) cooperate with respect to all reasonable procedures sought to be pursued
19   by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order shall not produce any information designated in this
22   action as “CONFIDENTIAL” before a determination by the court from which the
23   subpoena or order issued, unless the Party has obtained the Designating Party’s
24   permission. The Designating Party shall bear the burden and expense of seeking
25   protection in that court of its confidential material and nothing in these provisions
26   should be construed as authorizing or encouraging a Receiving Party in this Action
27   to disobey a lawful directive from another court.
28

                                             9
 1   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 2   IN THIS LITIGATION
 3         (a) The terms of this Order are applicable to all information and documents
 4   from Non-Parties that are designated as “CONFIDENTIAL” in this Action. The
 5   Parties acknowledge that Defendant Virgin Produced, LLC is producing certain
 6   agreements from Non-Parties as part of its discovery obligations and for the limited
 7   purpose of this case. Any Party that produces documents and information from a
 8   Non-Party may designate such documents and information as “CONFIDENTIAL”
 9   in accordance with this Order. Such CONFIDENTIAL Non-Party documents are
10   protected by the remedies and relief provided by this Order. A party that seeks to
11   use CONFIDENTIAL Non-Party documents in open court or at trial must obtain
12   the release of such documents from the Non-Parties or, absent a release from the
13   Non-Party, CONFIDENTIAL Non-Party documents shall be filed under seal. No
14   waiver of any third party privacy rights are implicated by the production of
15   documents from Non-Parties. Nothing in these provisions should be construed as
16   prohibiting a Non-Party from seeking additional protections.
17         (b) In the event that a Party is required, by a valid discovery request, to
18   produce a Non-Party’s confidential information in its possession, and the Party is
19   subject to an agreement with the Non-Party not to produce the Non-Party’s
20   confidential information, then the Party shall:
21         (1) promptly notify in writing the Requesting Party and the Non-Party that
22   some or all of the information requested is subject to a confidentiality agreement
23   with a Non-Party;
24         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
25   Order in this Action, the relevant discovery request(s), and a reasonably specific
26   description of the information requested; and
27         (3) make the information requested available for inspection by the Non-Party,
28   if requested.

                                           10
 1         (c) If the Non-Party fails to seek a protective order from this court within 14
 2   days of receiving the notice and accompanying information, the Receiving Party
 3   may produce the Non-Party’s confidential information responsive to the discovery
 4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 5   not produce any information in its possession or control that is subject to the
 6   confidentiality agreement with the Non-Party before a determination by the court.
 7   Absent a court order to the contrary, the Non-Party will bear the burden and
 8   expense of seeking protection in this court of its Protected Material.
 9   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11   Protected Material to any person or in any circumstance not authorized under this
12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
15   or persons to whom unauthorized disclosures were made of all the terms of this
16   Order, and (d) request such person or persons to execute the “Acknowledgment and
17   Agreement to Be Bound” that is attached hereto as Exhibit A.
18   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19   PROTECTED MATERIAL
20         When a Producing Party gives notice to Receiving Parties that certain
21   inadvertently produced material is subject to a claim of privilege or other
22   protection, the obligations of the Receiving Parties are those set forth in Federal
23   Rule of Civil Procedure 26(b)(5)(B). Pursuant to Federal Rule of Evidence 502(d)
24   and (e), insofar as the parties have reached an agreement on the effect of disclosure
25   of a communication or information covered by the attorney-client privilege or work
26   product protection, the parties hereby incorporate their agreement in this Stipulated
27   Protective Order.
28   12. MISCELLANEOUS

                                           11
 1         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 2   person to seek its modification by the Court in the future.
 3         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 4   Protective Order no Party waives any right it otherwise would have to object to
 5   disclosing or producing any information or item on any ground not addressed in this
 6   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 7   ground to use in evidence of any of the material covered by this Protective Order.
 8         12.3 Filing Protected Material. A Party that seeks to file under seal any
 9   Protected Material must comply with Civil Local Rule 79-5. Protected Material
10   may only be filed under seal pursuant to a court order authorizing the sealing of the
11   specific Protected Material at issue.
12   13. FINAL DISPOSITION
13         After the final disposition of this Action, as defined in paragraph 4, within 60
14   days of a written request by the Designating Party, each Receiving Party must
15   return all Protected Material to the Producing Party or destroy such material. As
16   used in this subdivision, “all Protected Material” includes all copies, abstracts,
17   compilations, summaries, and any other format reproducing or capturing any of the
18   Protected Material. Whether the Protected Material is returned or destroyed, the
19   Receiving Party must submit a written certification to the Producing Party (and, if
20   not the same person or entity, to the Designating Party) by the 60 day deadline that
21   (1) identifies (by category, where appropriate) all the Protected Material that was
22   returned or destroyed and (2) affirms that the Receiving Party has not retained any
23   copies, abstracts, compilations, summaries or any other format reproducing or
24   capturing any of the Protected Material. Notwithstanding this provision, Counsel
25   are entitled to retain an archival copy of all pleadings, motion papers, trial,
26   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
27   and trial exhibits, expert reports, attorney work product, and consultant and expert
28   work product, even if such materials contain Protected Material. Any such archival

                                             12
 1   copies that contain or constitute Protected Material remain subject to this Protective
 2   Order as set forth in Section 4 (DURATION).
 3         14. Any violation of this Order may be punished by any and all appropriate
 4   measures including, without limitation, contempt proceedings and/or monetary
 5   sanctions.
 6

 7         IT IS SO ORDERED.
 8

 9

10
            October 9, 2018
     DATED:_____________                    ___________________________________
                                            HON. STEVE KIM
11                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           13
 1
                              EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
            I, _____________________________ [full name], of _________________
 4   [full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States
     District Court for the Central District of California on ____________[date] in the
 6   case of Noemi Del Rio v. Virgin America Inc et al., Case No. 2:18-cv-01063-GW-
 7   SK. I agree to comply with and to be bound by all the terms of this Stipulated
     Protective Order and I understand and acknowledge that failure to so comply could
 8   expose me to sanctions and punishment in the nature of contempt. I solemnly
 9   promise that I will not disclose in any manner any information or item that is
     subject to this Stipulated Protective Order (the “Confidential Information”) to any
10   person or entity except in strict compliance with the provisions of this Order. To
11   the extent Confidential Information remains in my possession, I will maintain all
     such Confidential Information – including copies or other transcriptions made
12   therefrom – in a secure manner to prevent unauthorized access to it. No later than
13   ten days after the conclusion of this action, I will destroy or return the Confidential
     Information – including copies, notes, or other transcriptions made from, quoting
14   from, or otherwise incorporating any portion of that information – to the counsel
15   who provided me with the Confidential Information.
            I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
     termination of this action. I hereby appoint __________________________ [full
18   name] of _______________________________________ [full address and
19   telephone number] as my California agent for service of process in connection
     with this action or any proceedings related to enforcement of this Stipulated
20   Protective Order.
21

22   Date: ______________________________________
23

24   City and State where signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________

                                            14
